                                           -   ___,

     Case 3:21-cr-01800-DMS Document 21 Filed 08/20/21 PageID.19 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA


 UNITED STATES OF AMERICA,                             CASE NO. 21CR1800-DMS

                                      Plaintiff,

                      vs.                              JUDGMENT OF DISMISSAL
 JOEY REYES(l ),

                                    Defendant.


              IT APPEARING that the defendant is now entitled to be discharged for the reason that:

       an indictment has been filed in another case against the defendant and the Court has granted the
       motion of the Government for dismissal of this case, without prejudice; or

       the Court has dismissed the case for unnecessary delay; or

_x_ the Court has granted the motion of the Government for dismissal without prejudice; or

       the Court has granted the motion of the defendant for dismissal without prejudice; or

       a jury has been waived, and the Court has found the defendant not guilty; or

       the jury has returned its verdict, finding the defendant not guilty;

_x_ of the offense as charged in the Indictment:

       Counts 1-3: 8 U.S .C. 1324(a)(l)A)(ii),(v)(II)- Transportation of Certain Aliens and Aiding and
       Abetting.

              IT IS THEREFORE ADJUDGED that the defendant is hereby discharged.



 DA TED: August 20, 2021
                                                           Hon. DANA M. SABRA W
                                                           UNITED STATES DISTRICT JUDGE
